                              UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    MISSION COAL COMPANY, LLC, et al.,1                         )        Case No. 18-04177-TOM11
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )

                      NOTICE OF DEBTORS’ MOTION FOR ENTRY OF
                     AN ORDER EXTENDING EXCLUSIVE PERIODS TO
                  FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
             THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE


             PLEASE TAKE NOTICE that on January 16, 2019, Mission Coal Company, LLC and

its affiliated debtors and debtors-in-possession (each a “Debtor” and, collectively, the “Debtors”)

by and through their undersigned counsel, filed the Debtors’ Motion for Entry of an Order

Extending Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant

to Section 1121 of the Bankruptcy Code (the “Motion”).

             PLEASE TAKE FURTHER NOTICE that objections or responses to the Motion, if any,

must be filed with the United States Bankruptcy Court for the Northern District of Alabama,

Southern Division, and served so as to be received by the undersigned counsel on or before

January 30, 2019 at 4:00 p.m. (prevailing Central Time) (the “Objection Deadline”).




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
      LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining
      Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC (1795);
      Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca North
      American Coal, LLC (5102). The location of the Debtors’ service address is: 7 Sheridan Square, Suite 300,
      Kingsport, Tennessee 37660.




Case 18-04177-TOM11                  Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                            Desc
                                      Main Document     Page 1 of 21
       PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be held on

February 6, 2019 at 10:00 a.m. (prevailing Central Time) before the Honorable Tamara O.

Mitchell, at the United States Bankruptcy Court for the Northern District of Alabama, Southern

Division, Courtroom #3, Robert S. Vance Federal Building, 1800 Fifth Avenue North,

Birmingham, Alabama 35203-2111 (the “Court”).

       PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS OR

RESPONSES ARE RECEIVED IN ACCORDANCE WITH THE TERMS OF THIS

NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION

WITHOUT FURTHER NOTICE OR HEARING.



                         [Remainder of page intentionally left blank]




                                              2

Case 18-04177-TOM11        Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25             Desc
                            Main Document     Page 2 of 21
Birmingham, Alabama           /s/ Daniel D. Sparks
Dated: January 16, 2019       Daniel D. Sparks
                              Bill D. Bensinger
                              CHRISTIAN & SMALL LLP
                              505 North 20th Street, Suite 1800
                              Birmingham, Alabama 35203
                              Telephone:     (205) 795-6588
                              Facsimile:     (205) 328-7234
                              Email:         ddsparks@csattorneys.com
                                             bdbensinger@csattorneys.com
                              - and -
                              James H.M. Sprayregen, P.C.
                              Brad Weiland (admitted pro hac vice)
                              Melissa N. Koss (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              Telephone:     (312) 862-2000
                              Facsimile:     (312) 862-2200
                              Email:         james.sprayregen@kirkland.com
                                             brad.weiland@kirkland.com
                                             melissa.koss@kirkland.com
                              - and -
                              Stephen E. Hessler, P.C. (admitted pro hac vice)
                              Ciara Foster (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              Telephone:     (212) 446-4800
                              Facsimile:     (212) 446-4900
                              Email:         stephen.hessler@kirkland.com
                                             ciara.foster@kirkland.com

                              Co-Counsel to the Debtors




Case 18-04177-TOM11       Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25       Desc
                           Main Document     Page 3 of 21
                              UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

                                                                  )
    In re:                                                        )        Chapter 11
                                                                  )
    MISSION COAL COMPANY, LLC, et al.,1                           )        Case No. 18-04177-TOM11
                                                                  )
                                        Debtors.                  )        (Jointly Administered)
                                                                  )

                            DEBTORS’ MOTION FOR ENTRY
                    OF AN ORDER EXTENDING EXCLUSIVE PERIODS
                TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
             THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE


             Mission Coal Company, LLC and its debtor affiliates, as debtors and debtors in possession

in the above-captioned chapter 11 cases (collectively, the “Debtors”),2 respectfully state the

following in support of this motion (the “Motion”):

                                                   Relief Requested

             1. The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A, extending the Debtors’ exclusive right to file a chapter 11 plan through and including

May 12, 2019 (the “Filing Exclusivity Period”), and to solicit votes thereon through and including



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
      LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining
      Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC (1795);
      Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca North
      American Coal, LLC (5102). The location of the Debtors’ service address is: 7 Sheridan Square, Suite 300,
      Kingsport, Tennessee 37660.

2     A detailed description of the Debtors and their businesses, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Kevin Nystrom, Chief Restructuring Officer of
      Mission Coal Company, LLC, in Support of Chapter 11 Petitions and First Day Motions [Docket No. 21]
      (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief filed under
      chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), on October 14, 2018
      (the “Commencement Date”).




Case 18-04177-TOM11                   Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                              Desc
                                       Main Document     Page 4 of 21
July 11, 2019 (the “Soliciting Exclusivity Period,” and, together with the Filing Exclusivity Period,

the “Exclusivity Periods”), without prejudice to the Debtors’ right to seek further extensions to the

Exclusivity Periods.

                                         Jurisdiction and Venue

         2. The United States Bankruptcy Court for the Northern District of Alabama (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order of

Reference from the United States District Court for the Northern District of Alabama, dated July

16, 1984, as amended July 17, 1984. The Debtors confirm their consent, pursuant to rule 7008 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order

by the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

         3. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4. The bases for the relief requested herein are section 1121(d) of the Bankruptcy Code

and Bankruptcy Rule 9006.

                                         Preliminary Statement3

         5. Since the Commencement Date, the Debtors have worked diligently to stabilize their

business and preserve the value of their assets. This includes advancing these cases toward

consummation of a value-maximizing sale transaction, which the Debtors intend to implement




3   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Plan and
    Disclosure Statement.


                                                      2

Case 18-04177-TOM11              Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                      Desc
                                  Main Document     Page 5 of 21
through a plan of reorganization.4 The Debtors have used their initial Exclusivity Periods to work

earnestly and diligently to achieve significant milestones in these chapter 11 cases, including:

              obtaining interim and final approval of relief requested in the Debtors’ “first day
              motions” and stabilizing operations in chapter 11;

              obtaining interim and final approval of their DIP Facility;

              preparing and filing the Debtors’ statements of financial affairs and schedules of
              assets and liabilities;

              obtaining approval of the Bidding Procedures to be used in the Debtors’ marketing
              process;

              facilitating the marketing process for the sale of substantially all of the Debtors’
              assets;

              obtaining approval of a key employee retention plan;

              negotiating with the parties to the Debtors’ prepetition collective bargaining
              agreements;

              filing the Joint Chapter 11 Plan of Mission Coal Company, LLC and Certain of its
              Debtor Affiliates [Docket No. 522] (the “Plan”) and Disclosure Statement for Joint
              Chapter 11 Plan of Mission Coal Company, LLC and Certain of its Debtor Affiliates
              [Docket No. 523] (the “Disclosure Statement”) on January 2, 2019 in accordance with
              the milestones under the DIP Facility; and

              commencing and coordinating with the Committee to prosecute their respective
              investigations into possible prepetition claims and causes of action.

         6. While the Debtors have made significant progress to date, much work remains to be

done to complete the Debtors’ sale process, reach resolution with respect to the Debtors’ labor and

retiree obligations, conclude the Debtors’ independent investigation into possible prepetition

claims and causes of action, consummate a sale transaction and confirm a plan of reorganization.

The Filing Exclusivity Period is currently set to expire on February 11, 2019, and the Soliciting


4   As noted in the Bidding Procedures Order, the Debtors intend for the sale of the Debtors’ assets to be consummated
    through a plan of reorganization, and the Opening Bidder for the Debtors’ assets prefers that the sale of the Debtors’
    assets be approved and consummated through a separate sale order pursuant to section 363 of the Bankruptcy Code
    and not require consummation of a plan in order to close on the sale.


                                                            3

Case 18-04177-TOM11                 Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                               Desc
                                     Main Document     Page 6 of 21
Exclusivity Period is set to expire on April 12, 2019. The Debtors believe that extending the

Exclusivity Periods is critical and will afford the Debtors and their stakeholders time to complete

their investigation, engage in further negotiations with their key stakeholders, and consummate the

sale transaction and confirm a consensual plan. Therefore, the Debtors request an extension of the

Exclusivity Periods by 90 days, respectively, to allow the Debtors to focus on advancing these

cases as efficiently and consensually as possible to the benefit of all parties in interest.

                                            Background

       7. The Debtors are engaged in the mining and production of metallurgical coal, also

known as “met” coal, which is a critical component of the steelmaking process. Established

through a series of acquisitions, the Debtors are among the leading producers of met coal in the

United States. The Debtors are headquartered in Kingsport, Tennessee and operate subterranean,

surface, and longwall mining complexes in West Virginia and Alabama.

       8. On the Commencement Date, each Debtor filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their business and managing their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

The Debtors’ cases have been consolidated for procedural purposes only and are being jointly

administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 63]. On October 25, 2018, the

Bankruptcy Administrator for the Northern District of Alabama (the “Bankruptcy Administrator”)

appointed the official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy

Code [Docket No. 147] (the “Committee”).

                                           Basis for Relief

       9. A debtor has the exclusive right to propose a chapter 11 plan for the first 120 days of a

chapter 11 case pursuant to section 1121(b) of the Bankruptcy Code. Section 1121(c)(3) of the

Bankruptcy Code extends the period of exclusivity for an additional 60 days, to an initial maximum

                                                   4

Case 18-04177-TOM11           Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                 Desc
                               Main Document     Page 7 of 21
of 180 days, where the debtor has filed a chapter 11 plan and is soliciting votes on such plan.

“[T]he point of exclusivity is to promote an environment in which the debtor’s business may be

rehabilitated and a consensual plan may be negotiated.” In re Burns and Roe Enters., Inc., 2005

WL 6289213, at *4 (D.N.J. Nov. 2, 2005). In these chapter 11 cases, the Exclusivity Periods set

forth in sections 1121(b) and 1121(c) of the Bankruptcy Code will expire on February 11, 2019,

and April 12, 2019, respectively, absent further order of the Court.

       10. Section 1121(d)(1) of the Bankruptcy Code permits a court to extend a debtor’s

exclusivity “for cause,” subject to certain limitations not relevant here. Specifically, section

1121(d) provides that “on request of a party in interest made within the respective periods . . . of

this section and after notice and a hearing, the court may for cause reduce or increase the 120-day

period or the 180-day period referred to in this section.” 11 U.S.C. § 1121(d). Although the term

“cause” is not defined by the Bankruptcy Code, such term should be viewed flexibly in this context

“in order to allow the debtor to reach an agreement.” H.R. Rep. No. 95, 95th Cong., 1st Sess. 232

(1997); see also In re Public Serv. Co. of New Hampshire, 88 B.R. 521, 534 (Bankr. D.N.H. 1988)

(“legislative intent . . . [is] to promote maximum flexibility”). A debtor should be given a

reasonable opportunity to negotiate an acceptable plan with creditors and to prepare adequate

financial and nonfinancial information concerning the ramifications of any proposed plan for

disclosure to creditors. See In re Texaco Inc., 76 B.R. 322, 327 (Bankr. S.D.N.Y. 1987).

       11. Courts within the Eleventh Circuit and in other jurisdictions have held that the decision

to extend exclusivity periods is left to the sound discretion of a bankruptcy court and should be

based on the totality of circumstances in each case. See, e.g., In re Sportsman’s Link, Inc., 2007

WL 7023830, at *3 (Bankr. S.D. Ga. Dec. 3, 2007) (noting that the “court has a high-degree of

flexibility in designing the appropriate test for each case and is not required to apply any particular



                                                  5

Case 18-04177-TOM11           Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                   Desc
                               Main Document     Page 8 of 21
set of factors, or number of factors” (internal citation omitted). In general, as long as debtors give

the court “no reason to believe that they are abusing their exclusivity rights . . . [a] requested

extension of exclusivity . . . should be granted.” In re Global Crossing Ltd., 295 B.R. 726, 730

(Bankr. S.D.N.Y. 2003); see also In re Borders Grp., Inc., 460 B.R. 818, 822 (Bankr. S.D.N.Y.

2011) (noting the debtors’ “substantial efforts . . . to stabilize their business and develop a viable

exit strategy”). In particular, courts examine a number of factors to determine whether a debtor

has had an adequate opportunity to develop, negotiate, and propose a chapter 11 plan and thus

whether there is “cause” for extension of the Exclusivity Periods. These factors include the

following:

               (a)     the size and complexity of the case;

               (b)     the existence of good faith progress toward reorganization;

               (c)     the necessity of sufficient time to negotiate a plan of reorganization
                       and prepare adequate information to allow a creditor to determine
                       whether to accept such plan;

               (d)     whether the debtor is paying its debts as they become due;

               (e)     whether the debtor has demonstrated reasonable prospects for filing
                       a viable plan;

               (f)     whether the debtor has made progress negotiating with creditors;

               (g)     the amount of time which has elapsed in the case;

               (h)     whether the debtor is seeking an extension to pressure creditors; and

               (i)     whether an unresolved contingency exists.

See, e.g., In re Sportsman’s Link, Inc., 2007 WL 7023830, at *2 (Bankr. S.D. Ga. Dec. 3, 2007);

In re Friedman’s, Inc., 336 B.R. 884, 888 (Bankr. S.D. Ga. 2005); In re Adelphia Commc’ns Corp.,

336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006); In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176,

183 (Bankr. D.N.J. 2002).



                                                  6

Case 18-04177-TOM11           Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                  Desc
                               Main Document     Page 9 of 21
       12. Not all of these factors are relevant to every case and courts use only the relevant subset

of the above factors to determine whether cause exists to grant an exclusivity extension in a

particular chapter 11 case. For example, both Congress and courts have recognized that the size

and complexity of a debtor’s case alone may constitute cause for extension of a debtor’s exclusive

periods to file a plan and solicit acceptances of such a plan. H.R. No. 95-595, at 231-232, 406

(1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6191 (“[I]f an unusually large company were to

seek reorganization under chapter 11, the court would probably need to extend the time in order to

allow the debtor to reach an agreement.”); see also Texaco, 76 B.R. at 326 (“The large size of a

debtor and the consequent difficulty in formulating a plan of reorganization for a huge debtor with

a complex financial structure are important factors which generally constitute cause for extending

the exclusivity periods.”).

       13. Here, the Debtors submit that sufficient “cause” exists pursuant to section 1121(d) of

the Bankruptcy Code to extend the Exclusivity Periods as provided herein.

A.     The Debtors’ Chapter 11 Cases Are Large and Complex.

       14. Courts have acknowledged that the size and complexity of a debtor’s case alone may

provide cause for extending a debtor’s exclusivity periods. See, e.g., Express One, 194 B.R. 98,

100 (Bankr. E.D. Tex. (1996) (approving debtor’s third exclusivity extension and noting that “the

traditional ground for cause is the large size of the debtor and the concomitant difficulty in

formulating a plan of reorganization”); see also, e.g., In re Energy Future Holdings Corp.,

No. 14-10979 (CSS) (Bankr. D. Del.), Hr’g Tr. Sept. 16, 2014, 73:10–17 (granting debtors’

six-month extension in “an extremely complex case” with “a lot of things that are moving” and

where the debtors have “a long way to go in order to get to a plan of reorganization that is hopefully

confirmable whether on a global basis or in pieces”); In re Cengage Learning, Inc., No. 13-44106



                                                  7

Case 18-04177-TOM11           Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                  Desc
                               Main Document    Page 10 of 21
(ESS) (Bankr. E.D.N.Y.), Hr’g Tr. Oct. 25, 2013, 59:4–14 (granting debtors’ first request for

extension in a case of “substantial size and complexity” where, among other things, the debtors

had $5.8 billion in debt and nearly 5,000 employees); In re MSR Resort Golf Course LLC, No. 11-

10372 (SHL) (Bankr. S.D.N.Y.), Hr’g Tr. Nov. 3, 2011, 376:13–20 (granting debtors’ second

request for extension where “[t]he debtors have large and complex cases” involving over $2 billion

in consolidated assets, $1.5 billion in secured debt, thirty debtors, and five large and complicated

businesses).

       15. These chapter 11 cases are extremely complex. While the Debtors own and operate

valuable coal assets, the constant competition for talented labor, one-off operational challenges,

and an overleveraged balance sheet have presented challenges greater than the Debtors’

approximately $270 million in funded debt implies.

       16. These chapter 11 cases also include a number of stakeholder groups that have

organized, each of which has engaged their own legal counsel and, in some cases, financial

advisors. In addition to the Committee, the United Mine Workers of America (the “UMWA”) and

the United Mine Workers of America 1974 Pension Plan and Trust, United Mine Workers of

America 1993 Benefit Plan, and the United Mine Workers of America Cash Deferred Savings Plan

of 1988 (together the “UMWA Funds”), have engaged legal counsel, the DIP Lenders have

engaged both legal counsel and a financial advisor, and Mission Coal Funding, LLC (“MCF”), the

holder of the Debtors’ prepetition second lien debt, has engaged legal counsel and a financial

adviser and each of the parties subject to the Debtors’ and Committee’s investigation have engaged

legal counsel.




                                                 8

Case 18-04177-TOM11          Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                 Desc
                              Main Document    Page 11 of 21
B.        The Debtors Have Made Significant Progress in Negotiating in Good Faith with
          Creditors and Administering These Chapter 11 Cases.

          17. Since the Commencement Date, the Debtors have made significant progress in

negotiating with their stakeholders and administering these chapter 11 cases, which further

warrants an extension of the Exclusivity Periods because the Debtors: (a) gained final approval of

the DIP Facility; (b) obtained approval of the Bidding Procedures;5 (c) filed both the Plan and

Disclosure Statement; (d) engaged with sureties, environmental regulators, and other

constituencies regarding the Debtors’ sale and plan processes; and (e) continued to negotiate with

both the UMWA and UMWA Funds regarding legacy liabilities, among other things. Finally, the

Debtors: (a) obtained first-day and second-day relief, established the claims bar dates, retained

ordinary course professionals, and established interim compensation procedures; (b) engaged with

the Committee regarding its independent investigation of the Debtors, which has included the

exchange of documents; (c) filed schedules of assets and liabilities and statements of financial

affairs; and (d) secured Court approval of the key employee retention program.

          18. The Debtors’ efforts to promote consensus whenever possible further support the

extension of the Exclusivity Periods, as the Debtors have every intention of building consensus as

they foster support for the Plan. See In re MSR Resort Golf Course LLC, No. 11-10372 (SHL)

(Bankr. S.D.N.Y.), Hr’g Tr. Nov. 3, 2011, 377:2─8 (granting debtors’ second exclusivity

extension based, in part, on compromises reached between the debtors and their stakeholders and

concluding that the debtors’ “good-faith progress is also evidenced by these settlements, which

evidence . . . progress in trying to reach some consensus on the end game strategy in these cases,


5    See Order (I) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (II) Scheduling Hearings and
     Objection Deadlines with Respect to the Sale, (III) Scheduling Bid Deadlines and an Auction, (IV) Approving the
     Form and Manner of Notice Thereof, (V) Approving Contract Assumption and Assignment Procedures, and (VI)
     Granting Related Relief [Docket No. 490] (the “Bidding Procedures Order”).


                                                          9

Case 18-04177-TOM11                Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                          Desc
                                    Main Document    Page 12 of 21
and the timing for such a strategy”); In re Tribune Co., No. 08-13141 (KJC) (Bankr. D. Del.), Hr’g

Tr. Dec. 7, 2009, 70:2–4 (extending exclusivity based, in part, on the fact that “there are ongoing

discussions, which may or may not result in a global resolution”).

       19. The Debtors will use these extended Exclusivity Periods to build further consensus for

their sale and plan processes. The Debtors look forward to continuing to work with each

stakeholder in an effort to make such processes as consensual as possible. Accordingly, the

Debtors’ efforts and the progress in these chapter 11 cases serve as further support for extending

the Exclusivity Periods as requested herein.

C.     Extending the Exclusivity Periods Is Required to Resolve Certain Contingencies.

       20. On January 2, 2019, the Debtors filed a Disclosure Statement proposing a Plan of

Reorganization with a confirmation date of March 20, 2019. Confirmation of the Plan will be

dependent on, among other things, the selection of a successful bidder at an auction for

substantially all of the Debtors’ assets. Such auction is not scheduled to occur until after the

expiration of the current Exclusivity Periods. Further, absent a negotiated settlement, resolution

of the Debtors’ independent investigation, which informs the sale and plan process, will not

conclude until after the expiration of the current Exclusivity Periods. The Debtors plan to use an

extended exclusivity period, should the Court grant one, to continue these efforts.

       21. Courts have recognized that the need to resolve important contingencies justifies

extending exclusivity periods. See, e.g., In re Energy Future Holdings Corp., No. 14-10979 (CSS)

(Bankr. D. Del.), Hr’g Tr. Sept. 16, 2014, 73:5–19 (extending exclusivity to allow the process to

play out with respect to various outstanding issues); In re Cengage Learning, Inc., No. 13-44106

(ESS) (Bankr. E.D.N.Y.), Hr’g Tr. Oct. 25, 2013, 46–51 (extending exclusivity to allow

completion of plan mediation); In re Corus Bankshares, Inc., No. 10-26881 (PSH) (Bankr. N.D.



                                                10

Case 18-04177-TOM11          Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                Desc
                              Main Document    Page 13 of 21
Ill.), Hr’g Tr. Sept. 23, 2010, 34:7–24 (extending exclusivity to resolve ambiguities in tax law that

could substantially affect the restructuring).        Therefore, the need to resolve the foregoing

contingent issues also merits the requested relief.

D.     The Debtors Are Paying Their Bills as They Come Due.

       22. Since the Commencement Date, the Debtors have paid their debts in the ordinary

course of business or as otherwise provided by Court order and have secured final approval of the

DIP Facility. The Debtors will continue to pay their bills in the ordinary course as they become

due and owing.

E.     Although Significant Progress Has Been Made, the Debtors Have Only Been in
       Chapter 11 for Roughly Three Months.

       23. The Debtors’ request for an extension of the Exclusivity Periods is the Debtors’ first

such request and comes approximately three months after the Commencement Date. As discussed

above, during the pendency of these cases, the Debtors have made significant efforts to bring

stability to their operations.    The Debtors seek the extension of the Exclusivity Periods

contemplated herein to conclude their discussions with the Committee, the UMWA, the UMWA

Funds, MCF, and the DIP Lenders, foster consensus around key case issues, and proceed toward

consummation of a sale transaction and confirmation of the Plan in an efficient, organized manner.

Courts routinely grant a debtor’s request for an initial exclusivity extension, particularly for a

period of 90 days. See, e.g., In re Walter Energy, Inc., Case No. 15-02741 (TOM) (Bankr. N.D.

Ala. July 15, 2015) (exclusivity extended approximately 120 days); In re Dixie Pellets, LLC, Case

No. 09-05411 (TOM) (Bankr. N.D. Ala. Sept. 16, 2009) (exclusivity extended over 60 days); In

re Bill Heard Enters., Inc., Case No. 08-83029 (JAC) (Bankr. N.D. Ala. June 16, 2009) (extending

exclusivity period approximately 150 days); In re Seadrill Ltd., No. 17-60079 (Bankr. S.D. Tex.

January 8, 2018) (granting an initial exclusivity extension of 180 days); In re GenOn Energy, Inc.,


                                                 11

Case 18-04177-TOM11           Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                 Desc
                               Main Document    Page 14 of 21
No. 17-33695 (Bankr. S.D. Tex. Oct. 3, 2017). The size and complexity of these chapter 11 cases

supports the extension of the Exclusivity Periods.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       24. To successfully implement the foregoing, the Debtors request that the Court enter an

order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                             Notice

       25. The Debtors will provide notice of this Motion to: (a) the Office of the Bankruptcy

Administrator for the Northern District of Alabama; (b) counsel to the official committee of

unsecured creditors; (c) counsel to the agent under the Debtors’ proposed debtor-in-possession

credit agreement; (d) counsel to the agent under the Debtors’ prepetition first-lien credit

agreement; (e) counsel to the lenders under the Debtors’ debtor-in-possession credit agreement

and prepetition first-lien credit agreement; (f) counsel to Mission Coal Funding, LLC, in its

capacity as the lender under the Debtors’ prepetition second-lien credit agreement; (g) the United

States Attorney’s Office for the Northern District of Alabama; (h) the Internal Revenue Service;

(i) the Environmental Protection Agency; (j) the office of the attorneys general for the states in

which the Debtors operate; (k) the Securities and Exchange Commission; (l) the Pension Benefit

Guarantee Corporation; (m) the United Mine Workers of America; (n) the United Mine Workers

of America Pension Plan; and (o) any party that has requested notice pursuant to Bankruptcy Rule

2002. The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given.




                                               12

Case 18-04177-TOM11          Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25               Desc
                              Main Document    Page 15 of 21
                                         No Prior Request

         26. No prior request for the relief sought in this Motion has been made to this or any other

court.



                            [Remainder of page intentionally left blank]




                                                 13

Case 18-04177-TOM11           Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                 Desc
                               Main Document    Page 16 of 21
       WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Birmingham, Alabama             /s/ Daniel D. Sparks
Dated: January 16, 2019         Daniel D. Sparks
                                Bill D. Bensinger
                                CHRISTIAN & SMALL LLP
                                505 North 20th Street, Suite 1800
                                Birmingham, Alabama 35203
                                Telephone:     (205) 795-6588
                                Facsimile:     (205) 328-7234
                                Email:         ddsparks@csattorneys.com
                                               bdbensinger@csattorneys.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Brad Weiland (admitted pro hac vice)
                                Melissa N. Koss (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                Email:         james.sprayregen@kirkland.com
                                               brad.weiland@kirkland.com
                                               melissa.koss@kirkland.com
                                - and -
                                Stephen E. Hessler, P.C. (admitted pro hac vice)
                                Ciara Foster (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:     (212) 446-4800
                                Facsimile:     (212) 446-4900
                                Email:         stephen.hessler@kirkland.com
                                               ciara.foster@kirkland.com

                                Co-Counsel to the Debtors




Case 18-04177-TOM11       Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25           Desc
                           Main Document    Page 17 of 21
                                 Exhibit A

                              Proposed Order




Case 18-04177-TOM11   Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25   Desc
                       Main Document    Page 18 of 21
                              UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    MISSION COAL COMPANY, LLC, et al.,1                         )        Case No. 18-04177-TOM11
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )
                                                                )        Re: Docket No. __


                 ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS
                TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
             THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), extending the Debtors’ Filing

Exclusivity Period through and including May 12, 2019, and the Debtors’ Soliciting Exclusivity

Period through and including July 11, 2019, without prejudice to the Debtors’ right to seek further

extensions to the Exclusivity Periods, as more fully set forth in the Motion; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order of

Reference from the United States District Court for the Northern District of Alabama, dated July

16, 1984, as amended July 17, 1984; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
      LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining
      Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC (1795);
      Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca North
      American Coal, LLC (5102). The location of the Debtors’ service address is: 7 Sheridan Square, Suite 300,
      Kingsport, Tennessee 37660.

2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.




Case 18-04177-TOM11                  Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                            Desc
                                      Main Document    Page 19 of 21
Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on

the Motion were appropriate under the circumstances and no other notice need be provided; and

this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.     The Motion is granted as set forth herein.

        2.     Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

is hereby extended through and including May 12, 2019, and the Soliciting Exclusivity Period is

hereby extended through and including July 11, 2019.

        3.     Nothing herein shall prejudice the Debtors’ rights to seek further extensions of the

Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code or the rights of any

party in interest to object to any further extension requests.

        4. Notice of the Motion as provided therein shall be deemed good and sufficient notice of

such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.

        5. The terms and conditions of this Order are immediately effective and enforceable upon

its entry.

        6. The Debtors are authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.




                                                  2

Case 18-04177-TOM11           Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25                Desc
                               Main Document    Page 20 of 21
       7. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2019
 Birmingham, Alabama                      THE HONORABLE TAMARA O. MITCHELL
                                          UNITED STATES BANKRUPTCY JUDGE




                                                3

Case 18-04177-TOM11          Doc 555 Filed 01/16/19 Entered 01/16/19 22:14:25            Desc
                              Main Document    Page 21 of 21
